Name: Council Decision (CFSP) 2017/2073 of 13 November 2017 amending Common Position 2001/931/CFSP on the application of specific measures to combat terrorism
 Type: Decision
 Subject Matter: civil law;  international affairs;  politics and public safety
 Date Published: 2017-11-14

 14.11.2017 EN Official Journal of the European Union L 295/59 COUNCIL DECISION (CFSP) 2017/2073 of 13 November 2017 amending Common Position 2001/931/CFSP on the application of specific measures to combat terrorism THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 December 2001, the Council adopted Common Position 2001/931/CFSP (1). (2) The Council has determined that there are no longer grounds for keeping one entity on the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP. The restrictive measures applying to that entity were suspended by Council Decision (CFSP) 2016/1711 (2). (3) Common Position 2001/931/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 5 of Common Position 2001/931/CFSP, the second paragraph is deleted. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 13 November 2017. For the Council The President F. MOGHERINI (1) Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (OJ L 344, 28.12.2001, p. 93). (2) Council Decision (CFSP) 2016/1711 of 27 September 2016 amending Common Position 2001/931/CFSP on the application of specific measures to combat terrorism (OJ L 259I, 27.9.2016, p. 3).